--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Geospatial Holdings, Inc. 8-K [ghi-8k_041111.htm]
 
 
Exhibit 10.2
 
SUBSCRIPTION AND RIGHTS AGREEMENT
 
THIS SUBSCRIPTION AND RIGHTS AGREEMENT (the “Agreement”) is entered into as of
this 5th day of April, 2011 by and between Geospatial Holdings, Inc., a Nevada
corporation (the “Company”), and the investor named on the signature page to
this Agreement (the “Investor”).
 
AGREEMENT
 
WHEREAS, the Company, its wholly owned subsidiary, Geospatial Mapping Systems,
Inc. (“GMS”) and Investor are entering into a License and Distribution Agreement
(the “License and Distribution Agreement”) of same date as the date of this
Agreement;
 
WHEREAS, the License and Distribution Agreement becomes effective upon (i) the
closing by the Company of a new round of common stock financing (the “Capital
Raise”) in an amount that equals or exceeds five million dollars (USD 5,000,000)
in cash and provided that such closing occurs on or before 31 May 2011; and (ii)
the issuance to Investor of eighteen percent (18%) of the Company common stock;
and (iii) the signing of this Subscription And Rights Agreement (the “Effective
Date” and within five days of the Effective Date the “Closing “ as set forth in
Section 2.1);
 
WHEREAS, in consideration for the Investor, on behalf of itself and its wholly
owned subsidiary Reduct NV, a company organized and existing under the laws of
Belgium with a registered office at Molenberglei 42, B-2627 Schelle, Belgium
(“Reduct”), releasing the Company from any and all agreements that are currently
outstanding, with the exception of the License and Distribution Agreement of
same date as the date of this Subscription And Rights Agreement, between
Investor and Reduct on the one hand and the Company, including, but not limited
to (i) forgiveness of any past due license fees and minimum purchase obligations
and (ii) the cancellation of the warrants to purchase 3,500,000 shares of the
Company common stock now held by Investor (“the Warrant Cancellation”), in
accordance with the terms set forth herein, the Company proposes to issue to
Investor shares of Common Stock (as defined below) ; and
 
WHEREAS, the Investor desires to receive from the Company and the Company
desires to issue to the Investor the Shares (as defined below).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Agreement” has the meaning set forth in the preamble.
 
 
 

--------------------------------------------------------------------------------

 
 
“Board” means the board of directors of the Company.
 
“Closing” has the meaning set forth in Section 2.1.
 
“Closing Date” has the meaning set forth in the Whereas clause.
 
“Common Stock” means the common stock, par value $.001 per share, of the
Company.
 
“Company” has the meaning set forth in the preamble.
 
“Company Agreement and Plan of Merger” means that Agreement and Plan of Merger
dated March 25, 2008, by and among Kayenta Kreations, Inc. (the predecessor to
the Company), Kayenta Subsidiary Corp., Geospatial Mapping Systems, Inc. and
Thomas G. Kimble, an individual.
 
“Contractual Obligation” means as to any Person, any material provision of any
security issued by such Person or any material provision of any agreement, lease
of real or personal property, undertaking, contract, indenture, mortgage, deed
of trust or other instrument including, without limitation, the organizational
or governing documents of such Person, to which such Person is a party or by
which it or any of its property is bound.
 
“Convertible Securities” shall mean stock or other securities convertible into
or exchangeable for shares of Common Stock.
 
“December 2009 Subscription Agreement” means that Subscription and Purchase
Agreement entered into on December 15, 2009 by and among the Company and certain
investors pursuant to which the Company issued to such investors up to one and a
half million dollars of Series A Convertible Preferred Stock and pursuant to
which the Company granted to such investors certain registration rights set
forth therein.
 
“Effective Date” has the meaning set forth in the Whereas clause.
 
“Effective Date Deadline” has the meaning set forth in Section 7.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Financial Statements” means (i) the audited financial statements of the Company
(balance sheet, profit and loss statement, statement of stockholders’ equity and
statement of cash flows including notes thereto) at December 31, 2009 for the
fiscal year then ended, and (ii) the unaudited financial statements (balance
sheet, profit and loss statement, and statement of cash flows) at September 30,
2010 for the nine-month period then ended.
 
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of any government of any
nation, state, city, locality or other political subdivision.
 
 
2

--------------------------------------------------------------------------------

 
 
“Holder” means (i) any person owning of record Registrable Shares that have not
been sold to the public or (ii) any assignee of record of such Registrable
Shares in accordance with Section 7.9 hereof.
 
“Investor” has the meaning set forth in the preamble.
 
“March 2010 Subscription Agreement” means that Subscription and Purchase
Agreement entered into on March 31, 2010 by and among the Company and certain
investors pursuant to which the Company issued to such investors up to
approximately nine million seven hundred two thousand dollars of Common Stock
and pursuant to which the Company granted to such investors certain registration
rights set forth therein.
 
“October 2009 Subscription Agreement” means that Subscription and Purchase
Agreement entered into on October 1, 2009 by and among the Company and certain
investors pursuant to which the Company issued to such investors up to one
million dollars of Common Stock and pursuant to which the Company granted to
such investors certain registration rights set forth therein.
 
“October 2010 Subscription Agreement” means that Subscription and Purchase
Agreement entered into on October 15, 2010 by and among the Company and certain
investors pursuant to which the Company issued to such investors up to one
million dollars of Common Stock and pursuant to which the Company granted to
such investors certain registration rights set forth therein.
 
“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
Governmental Authority or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.
 
“Preferred Stock” has the meaning set forth in Section 3.6.
 
“Qualified Public Offering” has the meaning set forth in Section 7.1.
 
“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.
 
“Registrable Shares” means the Shares owned or held by the
Holders.  Notwithstanding the foregoing, Registrable Shares shall not include
any securities sold by a Person to the public either pursuant to a registration
statement or Securities Act Rule 144 or sold in a private transaction in which
the transferor’s rights under Section 7 of this Agreement are not assigned.
 
“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 7.1, 7.2 and 7.3 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements of a single special
counsel for the Holders, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Penalty Allocation” has the meaning set forth in Section 7.1.
 
“Requirements of Law” means, as to any Person, the provisions of the certificate
of incorporation and bylaws or other organizational or governing documents of
such Person, and any law, treaty, rule, regulation, right, privilege,
qualification, license or franchise, order, judgment, or determination of an
arbitrator or a court or other Governmental Authority applicable to or binding
upon such Person or any of its property (or to which such Person or any of its
property is subject) or applicable to any or all of the transactions
contemplated by, or referred to in, this Agreement.
 
“Restricted Period” has the meaning set forth in Section 7.9.
 
“SEC” or “Commission” means the Securities and Exchange Commission.
 
“SEC Reports” shall mean all reports required to be filed with the SEC under the
Securities Act and the Exchange Act.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Expenses” means all underwriting discounts and selling commissions
applicable to this transaction.
 
“Series A Convertible Preferred Stock” has the meaning set forth in Section 3.6.
 
“Shares” means the Common Stock being subscribed for, and received pursuant to
this Agreement.
 
“Stock Option Plan” has the meaning set forth in Section 3.6.
 
“Violation” has the meaning set forth in Section 7.7.
 
“Warrant Cancellation” has the meaning set forth in the Whereas clause.
 
ARTICLE II
COMMON STOCK
 
2.1           Subscription.  Subject to the terms and conditions of this
Agreement and within five days from the Effective Date (the “Closing”), the
Investor agrees to receive, and the Company agrees to issue and deliver to the
Investor, a certificate representing the Shares that the Investor is receiving
in exchange for the release of the Company from any and all agreements that are
currently outstanding between the Company, Investor and Reduct, including, but
not limited to (i) forgiveness of any past due license fees and minimum purchase
obligations and (ii) the Warrant Cancellation, and further for no additional
consideration.
 
2.2           Amount of Shares.  As of the Effective Date, the Company shall
issue to Investor, which Investor hereby accepts, such number of shares of the
Company’s capital stock (the “Shares”) as shall be set forth in an exhibit
acceptable to Investor, required to bring Investor’s ownership of the Company’s
capital stock to the sum of (i) any of the Company’s
 
 
4

--------------------------------------------------------------------------------

 
 
outstanding capital stock, and (ii) outstanding warrants and options to purchase
the Company’s capital stock that are currently exercisable at price less than
the average closing price of the Company’s capital stock in the 5 trading days
preceding closing, multiplied by 18% (the “Percentage Ownership Amount”).
 
2.3           Anti-Dilution.  At the beginning of each calendar quarter,
starting July 1, 2011, the Company shall be obligated to issue to Investor such
additional number of shares of the Company’s capital stock as required to bring
Investor’s ownership of the Company’s capital stock to the sum of (i) any of the
Company’s outstanding capital stock, and (ii) outstanding warrants and options
to purchase the Company’s capital stock that are currently exercisable at price
less than the average closing price of the Company’s capital stock in the 5
trading days preceding the beginning of such calendar quarter, multiplied by the
Percentage Ownership Amount. If, Investor has through its actions reduced the
number of the shares it owns of the Company’s capital stock, then such reduced
numbers of shares shall be assumed to be still outstanding and owned by the
Investor for purposes of computing the additional shares, if any, issuable to
the Investor. If, Investor has through its actions increased the number of
shares it owns of the Company’s capital stock, then such increased numbers of
shares shall not be included for purposes of computing the Percentage Ownership
Amount. Any and all rights attached to shares of the Company’s capital stock
issued or issuable hereunder post the Effective Date that are more favorable
than those attached to the Investor’s Shares shall also be granted to Investor
and shall attach to Investor’s Shares. The Anti-Dilution protection pursuant to
the Section 2.3 hereof will be provided for a period of eight (8) years from the
Effective Date. Investor actions include, but are not limited to, Investor’s
sale, transfer or acquiring of Company’s common stock.
 
ARTICLE III
REPRESENTATIONS AND
WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Investor as follows:
 
3.1           Organization; Good Standing; Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada, has all requisite corporate power and authority to
own and operate its properties and assets and to carry on its business as now
conducted and as presently proposed to be conducted, to execute and deliver this
Agreement, to issue the Shares, and to carry out the provisions of this
Agreement.
 
3.2           Authorization; Binding Effect.  All corporate action on the part
of the Company, its directors and stockholders, necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Company hereunder at the Closing, and the authorization, issuance, and
delivery of the Shares being provided hereunder has been taken or will be taken
prior to the Closing.  This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of the Company, enforceable
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance,
 
 
5

--------------------------------------------------------------------------------

 
 
injunctive relief, or other equitable remedies.  The issuance of the Shares will
not be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with.
 
3.3           Valid Issuance of Common Stock.  The Shares, when issued and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.  Based in part upon the representations of the Investor
in this Agreement, the  issuance of the Shares will be in compliance with all
Requirements of Law.
 
3.4           Non-contravention.  Assuming the accuracy of the representations
and warranties of Investor contained herein, the execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any
Requirements of Law applicable to the Company, or (ii) result in a material
breach or default under any of the Contractual Obligations of the Company, or
under any order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority, in each case applicable to the Company or its
properties.
 
3.5           Governmental Authorization; Third Party Consent.  No approval,
consent, compliance, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person in respect of any
Requirements of Law, and no lapse of a waiting period under any Requirements of
Law, is necessary or required in connection with the execution, delivery or
performance by the Company or enforcement against the Company of this Agreement
or the transactions contemplated hereby, except (i) such filings as have been or
will be made prior to the Closing, (ii) any notices of this transaction required
to be filed with the Commission under Regulation D of the Securities Act, and
(iii) such post-closing filings as may be required under applicable state
securities laws, which will be timely filed within the applicable periods
therefor.
 
3.6           Capitalization. Immediately prior to the Closing Date, the capital
stock of the Company shall consist of:
 
a.            Preferred Stock.  Five million (5,000,000) shares of preferred
stock (the “Preferred Stock”), of which one million five hundred seventy five
thousand (1,575,000) are designated Series A Convertible Preferred Stock (the
“Series A Convertible Preferred Stock”), none of which are outstanding, and
three million four hundred twenty five thousand (3,425,000) of which are
undesignated.
 
b.            Common Stock.  One hundred million (100,000,000) shares of Common
Stock, of which forty-five million, five hundred thirty-three thousand, four
hundred twenty-three (45,533,423) shares have been duly authorized, issued and
delivered and are validly outstanding, fully paid and nonassessable.  The
Company has reserved (i) fifteen million (15,000,000) shares of Common Stock for
issuance pursuant to its 2007 Stock Option Plan adopted December 1, 2007, as
amended and restated April 25, 2008 (the “Stock Option Plan”); (ii) six million,
two hundred sixty-six thousand, two hundred seventy-two (6,266,272) shares of
Common Stock for issuance upon the exercise of outstanding common stock warrants
(this
 
 
6

--------------------------------------------------------------------------------

 
 
number assumes the Warrant Cancellation); Of such reserved shares, (x) options
to purchase twelve million, one hundred fifty thousand (12,100,000) shares of
Common Stock have been granted and remain unexercised; (y) two million, eight
hundred fifty thousand (2,900,000) shares of Common Stock remain available for
issuance to officers, directors, employees and consultants pursuant to the Stock
Option Plan.  The post-closing capitalization of the Company shall be provided
at the Closing Date.  Except for securities issuable upon exercise or conversion
of the securities described above, the Company has not issued, nor made any
commitment to issue, shares, subscriptions, warrants, options, convertible
securities or other such rights, nor does the Company have any obligation to
distribute to holders of any of its equity securities any evidence of
indebtedness or asset.
 
3.7           Registration Rights. Except as provided in Section 5.12 of the
Company Agreement and Plan of Merger, the October 2009 Subscription Agreement,
the December 2009 Subscription Agreement, the March 2010 Subscription
Agreements, the October 2010 Subscription Agreement, this March 2011
Subscription And Rights Agreement, and Article VII of this Agreement, the
Company is currently not under any obligation and has not granted any rights to
register under the Securities Act any of its presently outstanding securities or
any of its securities that may subsequently be issued.  The Company is not a
party to any trust or agreement regarding the voting of shares (or the giving of
written consents) of its capital stock.  To the Company’s knowledge, there are
no other trusts or agreements regarding the voting of shares of the Company’s
capital stock.
 
3.8           Disclosure.  The Company has provided the Investor with access to
the Company’s SEC Reports and all information that the Company believes is
reasonably necessary to enable the Investor to decide whether to purchase the
Shares.
 
3.9           Exempt Offering. Subject to the truth and accuracy of the
Investor’s representations set forth in this Agreement, and the truth and
accuracy of the representations made by other investors in this Offering in
their respective subscription agreements, the offer and issuance of the Shares
under the circumstances contemplated by this Agreement are exempt from the
registration requirements of the Securities Act.
 
3.10           Changes.  To the best of the Company’s knowledge, except as set
forth on Schedule 3.10, since the date of its most recent SEC Reports there has
not been:
 
a.           any change in the assets, liabilities, financial condition,
business, property or operating results of the Company from that reflected in
the Financial Statements, except changes in the ordinary course of business that
have not been and are not expected to be, individually or in the aggregate,
materially adverse;
 
b.           any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the business, properties,
prospects, or financial condition of the Company (as such business is presently
conducted and as it is presently proposed to be conducted);
 
c.           any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;
 
 
7

--------------------------------------------------------------------------------

 
 
d.           any material change to a material contract or arrangement by which
the Company or any of its assets is bound or subject;
 
e.           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
f.           any sale or assignment of any patents, trademarks, copyrights,
trade secrets, or other intangible assets;
 
g.           any resignation or termination of employment of any key officer of
the Company, and the Company, to the best of its knowledge, does not know of the
impending resignation or termination of employment of any such officer;
 
h.           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company with respect to any of its material properties or assets,
except as for taxes not yet due or payable or contested by the Company in good
faith;
 
i.           any loans or guarantees made by the Company to or for the benefit
of any officers or directors, or any members of their immediate families, other
than travel advances and other advances made in the ordinary course of business;
 
j.           any declaration, setting aside, or payment of any dividend or other
disposition of the Company’s assets in respect of any of the Company’s capital
stock, or any direct or indirect redemption, purchase, or other acquisition of
any such stock by the Company;
 
k.           to the best of the Company’s knowledge, any other event or
condition of any character that might materially and adversely affect the
business prospects, or financial condition of the Company (as such business is
currently conducted and as it is presently proposed to be conducted); or
 
l.           any agreement or commitment by the Company to do any of the things
described in this Section 3.10.
 
3.11           SEC Reports; Financial Statements.  The Company has filed with
the Commission all SEC Reports required to be filed by it since the effective
date of its registration statement, in each case, within the time periods
specified in the Commission’s rules and regulations.  Except as otherwise
disclosed to the Investor, as of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Company’s
financial statements included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and any consolidated subsidiaries as of and for the dates thereof and the
results of operations and
 
 
8

--------------------------------------------------------------------------------

 
 
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Notwithstanding
the foregoing, the Company hereby informs Investor that it will not be able to
file its 10-K by the March 31, 2011 filing deadline, which Investor hereby
ackowledges .
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
The Investor hereby represents and warrants as of the date hereof as follows:
 
4.1           Authorization/Binding Effect.  The Investor has full power and
authority to enter into this Agreement, and this Agreement, when executed and
delivered, will constitute a valid and legally binding obligation of the
Investor, enforceable against Investor in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.2           Non-contravention.  The execution, delivery and performance of
this Agreement by the Investor, and the consummation of the transactions
contemplated hereby, do not and will not (a) violate any Requirements of Law
applicable to Investor, or (b) result in a material breach or default under any
of the Contractual Obligations of Investor, or under any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority, in
each case applicable to Investor or Investor’s properties.
 
4.3           Governmental Authorization; Third Party Consent.  No approval,
consent, compliance, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person in respect of any
Requirements of Law, and no lapse of a waiting period under any Requirements of
Law, is necessary or required in connection with the execution, delivery or
performance by Investor (including, without limitation, the acquisition of the
Shares) or enforcement against Investor of this Agreement or the transactions
contemplated hereby.
 
4.4           Broker’s, Finder’s or Similar Fees.  There are no brokerage
commissions, finder’s fees or similar fees or commissions payable in connection
with the transactions contemplated hereby based on any agreement, arrangement or
understanding with Investor or any action taken by Investor.  The Company shall
not be liable for any costs or expenses incurred by or on behalf of Investor in
connection with this Agreement or the transactions contemplated hereby.
 
4.5           Securities Law Representations.
 
a.           This Agreement is made with the Investor in reliance upon the
Investor’s representation to the Company, which by the Investor’s execution of
this Agreement the Investor hereby confirms, that the Shares to be received by
the Investor will be acquired for investment for Investor’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and the Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, the Investor further represents that the Investor does not have any
contract, undertaking,
 
 
9

--------------------------------------------------------------------------------

 
 
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares.
 
b.           Investor’s financial condition is such that Investor can afford to
bear the economic risk of holding the shares for an indefinite period of time
and has adequate means for providing for Investor’s current needs and
contingencies and to suffer a complete loss of Investor’s investment in the
Shares.
 
c.           Investor understands and acknowledges that (i) the Shares are being
offered and sold under one or more of the exemptions from registration provided
for in Section 4(2), 4(6) or 3(b) of the Securities Act, including Regulation D
promulgated thereunder, and any applicable state securities laws, (ii) Investor
is purchasing the Shares without being offered or furnished any offering
literature or prospectus other than as described in Section 4.6, and (iii) this
transaction has not been reviewed or approved by the Shared States Securities
and Exchange Commission or by any regulatory authority charged with the
administration of the securities laws of any state or foreign country.
 
d.           Investor is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act, as amended.
 
e.           Investor has been advised of and consents to the placement of a
restrictive legend in the following form on the certificates representing the
Shares:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.”
 
4.6           Investment Information.  The Investor, in making the decision to
receive the Shares, has relied solely upon the Investor’s independent
investigations and has had access to the Company’s SEC Reports.  The Investor
represents that the Investor has read this Agreement and the Company’s SEC
Reports and the Investor is familiar with the disclosures herein and
therein.  In evaluating the suitability of an investment in the Company, the
Investor has not relied upon any representations or other information (whether
oral or written) other than as set forth in this Agreement, the Company’s SEC
Reports or as contained in any written answers to questions furnished by the
Company or by any Person on the Company’s behalf.
 
4.7           Sophistication of Investor.  The Investor either (a) has a
preexisting personal or business relationship with the Company or its
controlling Persons, such as would enable a reasonably prudent investor to be
aware of the character and general business and financial circumstances of the
Company or its controlling Persons, or (b) by reason of the Investor’s business
or financial experience, individually or in conjunction with the Investor’s
 
 
10

--------------------------------------------------------------------------------

 
 
unaffiliated professional advisors, the Investor is capable of evaluating the
merits and risks of an investment in the Shares, making an informed investment
decision and protecting the Investor’s own interests.
 
4.8           Securities Act Compliance.  The Investor understands that:
 
a.           The Shares have not been registered under the Securities Act by
reason of one or more specific exemptions available under the provisions of the
Securities Act which depends in part upon the investment intent and the
representations and warranties of the Investor made in this Agreement.
 
b.           In issuing the Shares to the Investor, the Company is relying upon
these representations and warranties.
 
c.           Any routine sales of the Shares in reliance upon Rule 144 under the
Securities Act (if the provisions of such Rule should then be available as to
the Shares) can be made only after the holding period specified in the Rule, in
limited amounts, and in accordance with all the terms and conditions of that
Rule.
 
d.           In the case of Shares to which Rule 144 is not applicable,
compliance with Regulation A under the Securities Act or some other exemption
will be required.
 
e.           Rule 144 is not now available for re-sales of the Shares by the
Investor.
 
f.           This Agreement does not impose any obligation on the Company to
register the Shares or to comply with Regulation A or any other exemption under
the Securities Act or to supply any information necessary to permit routine
sales under Rule 144.
 
4.9           Continuing Effect.  The Investor agrees that the representations
and warranties set forth in this Article IV are true and accurate as of the date
of this Agreement and shall be true and accurate as of the Closing Date, and
shall survive the Closing.
 
ARTICLE V
CONDITIONS OF INVESTOR’S OBLIGATIONS AT CLOSING
 
The obligations of the Investor under Section 2.2 of this Agreement are subject
to the fulfillment on or before the Closing Date of each of the following
conditions, the waiver of which shall only be effective against the Investor if
the Investor consents in writing thereto:
 
5.1           Representations and Warranties. The representations and warranties
of the Company contained in Article III shall be true on and as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of the Closing Date, except for subsequent issuances of capital
stock of the Company made upon the conversion or exchange of securities
described in Section 3.6.
 
 
11

--------------------------------------------------------------------------------

 
 
5.2           Performance. The Company shall have performed and complied with
all agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.
 
5.3           Consents and Approvals. All authorizations, approvals, or permits,
if any, of any Governmental Authority required in connection with the lawful
issuance of the Shares pursuant to this Agreement shall be duly obtained and
effective as of the Closing.
 
5.4           Capitalization. The Company shall have realized the  post-closing
capitalization as a result of the Capital Raise.
 
ARTICLE VI
CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING
 
The obligations of the Company under Section 2.2 of this Agreement are subject
to the fulfillment on or before the Closing Date of each of the following
conditions:
 
6.1           Representations and Warranties. The representations and warranties
of the Investor contained in Article IV shall be true on and as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of the Closing Date.
 
6.2           Performance. The Investor shall have performed and complied with
all agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by the Investor on or before the
Closing Date.
 
6.3           Consents and Approvals. All authorizations, approvals, or permits,
if any, of any Governmental Authority required in connection with the lawful
issuance of the Shares pursuant to this Agreement shall be duly obtained and
effective as of the Closing.
 
6.4           Capitalization. The Company shall have realized the post-closing
capitalization as a result of the Capital Raise.
 
ARTICLE VII
REGISTRATION; COVENANTS OF THE COMPANY
 
7.1           Registration.
 
a.           Subject to the conditions of this Section 7.1, the Company shall
file a registration statement and effect the registration under the Securities
Act covering all Initial Registrable Shares within six (6) months following the
issue of the Initial Registrable Shares to the Investor hereunder (the
“Effective Date Deadline”). The Company shall file a registration statement
under the Securities Act covering any additional shares issued to Investor
hereunder as follows: (1) every twelve (12) months thereafter as required to
register any Investor shares not previously registered; (2) earlier than every
twelve months if: (i) to the extent that any matter comes to the Company’s Board
of Director’s attention, that without the additional registration rights for any
non-registered stock, Investor’s position would be harmed; (ii) to the extent
that an
 
 
12

--------------------------------------------------------------------------------

 
 
event occurs requiring registration, the balance of the non-registered shares
shall be registered; and (iii) Investor, at its own cost and expense, desires to
have the non-registered shares registered.
 
b.           In the event the Company fails to effect a registration of the
Registrable Shares by the Effective Date Deadline, then (i) the Company shall
effect  a registration as soon thereafter as practicable, (ii) Investor shall
receive an additional allocation of Registrable Shares equal to two percent (2
%) of the total Percentage Ownership Amount of Registrable Shares pursuant to
this Agreement (the “Registration Penalty Allocation”), and (iii) for each
thirty (30) day period after the Effective Date Deadline for which the Company
continues to be unable to effect a registration pursuant to this Section 7.1,
Investor shall receive an additional Registration Penalty Allocation.
 
7.2           Piggyback Registration.  The Company shall notify all Holders of
Registrable Shares in writing at least thirty (30) days prior to the filing of
any registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements relating to employee benefit
plans or with respect to corporate reorganizations or other transactions under
Rule 145 of the Securities Act), which notice will specify the proposed offering
price, the kind and number of securities proposed to be registered, the
distribution arrangements and such other information that at the time would be
appropriate to include in such notice, and will afford each such Holder an
opportunity to include in such registration statement all or part of such
Registrable Shares held by such Holder on terms and conditions at least as
favorable as those applicable to the securities to be sold by the Company and by
any other person thereunder.  Each Holder desiring to include in any such
registration statement all or any part of the Registrable Shares held by it
shall, within fifteen (15) days after the above-described notice from the
Company, so notify the Company in writing.  If a Holder decides not to include
some or all of its Registrable Shares in any registration statement thereafter
filed by the Company or decides to withdraw its Registrable Shares from any
underwriting or registration pursuant to Section 7.1, such Holder shall
nevertheless continue to have the right to include any Registrable Shares in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein
 
a.           Underwriting. If the registration statement under which the Company
gives notice under this Section 7.2 is for an underwritten offering, the Company
shall so advise the Holders of Registrable Shares.  In such event, the right of
any such Holder to be included in a registration pursuant to this Section 7.2
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Shares in the underwriting to the
extent provided herein.  All Holders proposing to distribute their Registrable
Shares through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company.  Notwithstanding any other provision of this
Agreement, if the underwriter determines in good faith that marketing factors
require a limitation of the number of securities to be underwritten and advises
the Holders of Registrable Shares in writing, the number of shares that may be
included in the underwriting shall be allocated, first, to the Company; second,
to the Holders on a pro rata basis based on the total number of Registrable
Shares held by the Holders; and third, to
 
 
13

--------------------------------------------------------------------------------

 
 
any holder of securities of the Company (other than a Holder) on a pro rata
basis.  In making any such reduction, all shares held by employees of the
Company which are not Registrable Shares shall first be excluded.  No such
reduction shall (i) reduce the securities being offered by the Company for its
own account to be included in the registration and underwriting or (ii) reduce
the amount of Registrable Shares of the selling Holders included in the
registration below thirty three and one-third percent (33 1/3%) of the total
amount of securities included in such registration, unless such offering is the
Initial Offering, in which event any or all of the Registrable Shares of the
Holders may be excluded.  If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the underwriter, delivered at least ten (10) business days prior
to the effective date of the registration statement.  Any Registrable Shares
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.  For any Holder which is a partnership, limited liability
company or corporation, the partners and members, retired partners and members
and shareholders of such Holder, or the estates and family members of any such
partners and members and retired partners and members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.
 
                                              b.      Right to Terminate
Registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 7.2 prior to the effectiveness
of such registration whether or not any Holder has elected to include securities
in such registration.  The Registration Expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 7.4 hereof.
 
7.3           Form S-3 Registration.  If the Company shall receive from Holders
of at least seventy five percent (75%) of the Registrable Shares then
outstanding a written request or requests that the Company effect a registration
on Form S-3 or any similar short-form registration statement and any related
qualification or compliance with respect to all or a part of the Registrable
Shares owned by such Holder or Holders, the Company will:
 
a.           promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders of Registrable
Securities; and
 
b.           as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder’s or
Holders’ Registrable Shares as are specified in such request, together with all
or such portion of the Registrable Shares of any other Holder or Holders joining
in such request as are specified in a written request given within fifteen (15)
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 7.3:
 
(i)           if Form S-3  is not available for such offering by the Holders, or
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)           if the Holders, together with the holders of any other securities
of the Company entitled to inclusion in such registration, propose to sell
Registrable Shares and such other securities (if any) at an aggregate price to
the public of less than five hundred thousand dollars ($500,000), or
 
(iii)           if the Company shall furnish to the Holders a certificate signed
by the chairman of the Board of Directors of the Company or its chief executive
officer stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its shareholders
for such Form S-3 registration to be effected at such time, in which event the
Company shall have the right to defer the filing of the Form S-3 registration
statement for a period of not more than ninety (90) days after receipt of the
request of the Holder or Holders under this Section 7.3; provided, that such
right to delay a request shall be exercised by the Company not more than once in
any twelve (12) month period, or
 
(iv)           if the Company has, within the twelve (12) month period preceding
the date of such request, already effected one (1) registration on Form S-3 for
the Holders pursuant to this Section 7.3.
 
c.           Subject to the foregoing, the Company shall file a Form S-3
registration statement covering the Registrable Shares and other securities so
requested to be registered as soon as practicable after receipt of the request
or requests of the Holders.  Registrations effected pursuant to this Section 7.3
shall not be counted as demands for registration or registrations effected
pursuant to Section 7.1 or Section 7.2, respectively.
 
7.4           Expenses of Registration.  Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Sections 7.1, 7.2 or 7.3 herein shall be
borne by the Company.  All Selling Expenses applicable to Registrable Shares
sold by Holders incurred in connection with any registrations hereunder shall be
borne by the Holders of the securities so registered pro rata on the basis of
the number of shares so registered.
 
7.5           Obligations of the Company.  Whenever required to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably possible:
 
a.           Prepare and file with the SEC a registration statement with respect
to such Registrable Shares and use its best efforts to cause such registration
statement to become effective as soon as possible, and in any event within
thirty (30) days of the date on which the obligation to effect such registration
arises, and, upon the request of the Holders of a majority of the Registrable
Shares registered thereunder, keep such registration statement effective for up
to one hundred eighty (180) days or, if a shelf registration pursuant to
Securities Act Rule 415, until the Holder or Holders have completed the
distribution related thereto.
 
b.           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to
 
 
15

--------------------------------------------------------------------------------

 
 
the disposition of all securities covered by such registration statement for the
period set forth in paragraph (a) above.
 
c.           Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Shares owned by them.
 
d.          Use its best efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders.
 
e.           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering.  Each Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement, provided that such underwriting agreement
shall not provide for indemnification or contribution obligations on the part of
the Holders greater than the obligations set forth in Sections 7.7(b) and (d).
 
f.           Notify each Holder of Registrable Shares covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and correct such misrepresentation or omission as expeditiously as
reasonably possible.
 
g.           Use its best efforts to furnish, on the date that such Registrable
Shares are delivered to the underwriters for sale, if such securities are being
sold through underwriters, (i) an opinion, dated as of such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) to the Holders
requesting registration of Registrable Securities, a letter dated as of such
date, from the independent certified public accountants of the Company, in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters.
 
h.           Cooperate and assist in any filings to be made with the National
Association of Securities Dealers, Inc.
 
i.            Cause all such Registrable Shares to be listed on each securities
exchange on which similar securities issued by the Company are then listed, or
cause such Registrable Shares to be authorized for trading on the Nasdaq Stock
Market if any similar securities issued by the Company are then so authorized,
if requested by the Holders of a majority of such Registrable Securities.
 
 
16

--------------------------------------------------------------------------------

 
 
j.           Provide a transfer agent and registrar for all Registrable Shares
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
k.           In connection with an underwritten offering, to the extent
requested by the managing underwriters or Holders, participate in and support
customary efforts to sell the Registrable Shares in the offering; including
without limitation, participating in “road shows.”
 
7.6           Delay of Registration; Furnishing Information.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to Section 7.1, 7.2 or 7.3 that the selling Holders shall furnish to
the Company such information regarding themselves, the Registrable Shares held
by them and the intended method of disposition of such securities as shall be
required to effect the registration of their Registrable Securities.
 
7.7           Indemnification.  In the event any Registrable Shares are included
in a registration statement under Section 7.1, 7.2 or 7.3:
 
a.           To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners, stockholders, members, officers and
directors of each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will pay as incurred to each such Holder, partner, stockholder, member,
officer, director, underwriter or controlling person any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 7.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder.
 
 
17

--------------------------------------------------------------------------------

 
 
b.           To the extent permitted by law, each Holder will, if Registrable
Shares held by such Holder are included in the securities as to which such
registration, qualifications or compliance is being effected, indemnify and hold
harmless the Company, each of its stockholders, directors, officers and each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter and any other Holder selling securities under such
registration statement or any of such other Holder’s partners, stockholders,
members, officers and directors, any underwriter (as defined in the Securities
Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such stockholder, director, officer, controlling person,
underwriter or other such Holder, or the partners, stockholders, members,
officers and directors of such other Holder, any underwriter (as defined in the
Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder under an instrument duly executed by such Holder and stated to be
specifically for use in connection with such registration; and each such Holder
will pay as incurred any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter or other
Holder, or the partners, stockholders, members, officers and directors of such
other Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, in connection with
investigating or defending any such loss, claim, damage, liability or action if
it is judicially determined that there was such a Violation; provided, however,
that the indemnity agreement contained in this Section 7.7(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 7.7 exceed the proceeds from the offering received
by such Holder; provided further, that any payments will be repaid to each such
Holder if the Company acted recklessly.
 
c.           Promptly after receipt by an indemnified party under this Section
7.7 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 7.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if in the reasonable opinion of counsel
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if (and only to the extent) materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section
 
 
18

--------------------------------------------------------------------------------

 
 
7.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 7.7.
 
d.           If the indemnification provided for in this Section 7.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the proceeds from the offering received by such Holder.
 
e.           The obligations of the Company and Holders under this Section 7.7
shall survive completion of any offering of Registrable Shares in a registration
statement and the termination of this Agreement.  No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.
 
7.8           Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Shares pursuant to this Article VII may be
transferred or assigned by a Holder to a transferee or assignee of Registrable
Shares which (a) is a subsidiary, parent, stockholder, general partner, limited
partner, retired partner, member, retired member or Affiliate of a Holder, (b)
is a Holder’s Immediate Family member or an estate or trust of or for the
benefit of an individual Holder, or (c) acquires at least twenty percent (20%)
of the Registrable Shares held by such Holder; provided, however, (i) the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned and (ii) such transferee shall become a party to  this Agreement.
 
7.9           “Market Stand-Off” Agreement; Agreement to Furnish
Information.  Each Holder hereby agrees that such Holder shall, if requested by
the underwriter of any underwritten public offering of the Company’s Common
Stock, agree with such underwriter not to sell, transfer, make any short sale
of, grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale of, any Common Stock (or
other securities) of the Company held by such Holder (other than those included
in the registration) for a period specified by the representative of the
underwriters of Common Stock (or other securities) of the Company (the
“Restricted Period”) not to exceed ninety (90) days following the effective date
of any registration statement of the Company filed under the Securities Act in
 
 
19

--------------------------------------------------------------------------------

 
 
connection with the Initial Offering; provided that such agreements shall not
apply to Registrable Shares included in such registration statement or sales or
similar transactions effected pursuant to a valid exemption from the
registration requirements of the Securities Act.  Each Holder agrees to execute
and deliver such other agreements as may be reasonably requested by the Company
or the underwriter which are consistent with the foregoing or which are
necessary to give further effect thereto.  In addition, if requested by the
Company or the representative of the underwriters of Common Stock (or other
securities) of the Company, each Holder shall provide, within ten (10) days of
such request, such information concerning such Holder as may be reasonably
requested by the Company or such representative in connection with the
completion of any public offering of the Company’s securities pursuant to a
registration statement filed under the Securities Act.  The obligations
described in this Section 7.9 shall not apply to a registration relating solely
to employee benefit plans on Form S-1 or Form S-8 or similar forms that may be
promulgated in the future, or a registration relating solely to a Rule 145
transaction on Form S-4 or similar forms that may be promulgated in the
future.  The Company may impose stop-transfer instructions with respect to the
shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of the Restricted Period.
 
7.10         Information Regarding the Company.  With a view to making available
to the Investor the benefits of certain rules and regulations of the SEC which
may permit the sale of the Shares to the public without registration, the
Company agrees to:
 
a.           Following the date upon which the Company registers the Common
Stock with the Commission under Section 12 of the Exchange Act, the Company will
file with the SEC, in a timely manner, all reports and other documents required
of the Company under the Exchange Act; and
 
b.           So long as Investor owns any Shares, furnish to Investor forthwith
upon request: (i) a written statement by the Company as to its compliance with
the reporting requirements of the Exchange Act (at any time after it has become
subject to such reporting requirements); (ii) a copy of the most recent annual
or quarterly report of the Company; and (iii) such other reports and documents
as the Investor may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell the Shares without registration.
 
7.11         Restrictions on Transfer.
 
a.           Each certificate representing Shares shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the legend contained in Section 4.5(e).
 
b.           The Company shall be obligated to reissue promptly unlegended
certificates at the request of any holder thereof if the holder shall have
obtained an opinion of counsel (which counsel may be counsel to the Company)
reasonably acceptable to the Company to the effect that the securities proposed
to be disposed of may lawfully be so disposed of without registration,
qualification or legend.
 
c.           Any legend endorsed on an instrument pursuant to applicable state
securities laws and the stop-transfer instructions with respect to such
securities shall be removed
 
 
20

--------------------------------------------------------------------------------

 
 
upon receipt by the Company of an order of the appropriate blue sky authority
authorizing such removal.
 
 
ARTICLE VIII
GENERAL PROVISIONS
 
8.1           Indemnification.  The Investor agrees to indemnify and hold
harmless the Company, its officers, managers, affiliates, counsel, agents and
each other Person, if any, who controls or is controlled by it, within the
meaning of Section 15 of the Securities Act, against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all expenses reasonably incurred in investigating, preparing or
defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon (a) any false representation or
warranty or breach or failure by the Investor to comply with any covenant or
agreement made by the Investor herein or in any other document furnished by the
Investor to any of the foregoing in connection with this transaction, or (b) the
disposition of any of the Shares contrary to the Investor’s declaration,
representations and warranties in this Agreement.
 
8.2           Amendment.  This Agreement may be amended, modified or
supplemented at any time by the parties hereto only by an instrument in writing
signed on behalf of each of the parties hereto.  No agreement made through the
use of electronic records or electronic signatures, as those terms are used in
the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Sec.
7001 et. seq., shall be enforceable or binding on either party
hereto.  Notwithstanding the previous sentence, facsimile signatures, telecopied
signatures, or copies of signatures in PDF format sent by e-mail, will
constitute a sufficient form of writing for purposes of this Section 8.2 and
Section 8.3.
 
8.3           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.4           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
8.5           Governing Law.  This Agreement, and any disputes arising hereunder
or controversies related hereto, shall be governed by and construed in
accordance with the internal laws of the State of New York except for the laws
governing conflicts of law thereof (other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law).
 
8.6           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.
 
8.7           Entire Agreement; Waivers.  This Agreement is intended by the
parties as a final expression of their agreement and is intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
 
 
21

--------------------------------------------------------------------------------

 
 
herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
 
8.8           Further Assurances.  Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.
 
8.9           Notices.  All notices or other communications given or made
hereunder shall be in writing and shall be delivered or mailed by registered or
first class mail, postage prepaid, or express overnight courier service, to the
address set forth on the signature page hereof.
 
[SIGNATURE PAGE FOLLOWS]

 
22

--------------------------------------------------------------------------------

 

GEOSPATIAL HOLDINGS, INC.
 
SUBSCRIPTION AGREEMENT
COUNTERPART SIGNATURE PAGE
 
           IN WITNESS WHEREOF, the Company and the Investor have executed this
Agreement as of 5 April 2011.
 
COMPANY:
                                                                           

GEOSPATIAL HOLDINGS, INC. Address of the Company:      
By:  /s/ 
Mark A. Smith   229 Howes Run Road      Sarver, PA 16055 Name: Mark A. Smith  
Title:  President  

 
INVESTOR:
 
NAME OF INVESTOR:
 

Peter Magnus    Address of Investor: Print Name          74 Due de
Merl_________________________________       /s/ Peter Magnus     Signature   
L-2146 Luxemburg_______________________________       CEO, Delta Networks  
Luxemburg____________________________________ Title (if Investor is not a
natural person)          E-Mail Address: p.magnus@delta.assets.com          Fax
Number: +32-3-4517731     

             
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.10
 
 
1)
Asset Purchase Agreement dated as of the 7th day of March, 2011 by and among
USIC Locating Services, Inc., Utility Services and Consulting Corp., and
Geospatial Holdings, Inc.

 
 
2)
Termination of the December 15, 2009 Amended & Restated Exclusive License and
Distribution Agreement by and between Reduct, NV, Geospatial Holdings, Inc,
Geospatial Mapping Systems, Inc, and, on a limited basis, Delta Networks, SA, on
the terms set forth therein.

 
 
3)
Execution, as of the Effective Date, of a License and Distribution Agreement by
and between Reduct, NV, Geospatial Holdings, Inc, Geospatial Mapping Systems,
Inc, and, on a limited basis, Delta Networks, SA.

 
 
4)
On September 30, 2010, there were 71 employees.  As the date hereof, there are
15 remaining employees, including those currently furloughed.

 
 
 

--------------------------------------------------------------------------------

 
